Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “substantially” in claim 1 (line 9) is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the examiner cannot determine the metes and bounds of the presently claimed invention as defined by claim 1.
In order to provide an initial examination and search, the examiner will interpret claim 1 as if the word “substantially” was deleted.

The term “substantially” in claim 2 (line 4) is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the examiner cannot determine the metes and bounds of the presently claimed invention as defined by claim 1.
In order to provide an initial examination and search, the examiner will interpret claim 2 as if the word “substantially” was deleted.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, and 6 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Gregory (U.S. Patent 5,573,531).

Regarding claim 1, Gregory discloses a method comprising:
positioning a catheter (“flexible tube 14 having a distal end 40,” see col. 5:51-60 and figures 1 and 2 ) near the target lesion of the vessel (“deposits of atherosclerotic plaque, known as lesions,” see col. 1:32-46, col. 5:4-16 and figures 1 and 2); 
inserting a liquid core ablation catheter through an inner lumen of the catheter adjacent the target lesion (comprising “laser optical fiber” 36 and “liquid core of conduit” 25, see col. 5:43-50 and figures 1-2); 
passing a guidewire into the initial lumen in the target lesion with the liquid core ablation catheter withdrawn from the initial lumen (“guidewire” 32, see col. 5:43-60 and figures 1-2); and 
thereafter advancing the liquid core ablation catheter through the initial lumen parallel to the guidewire while lasing and emitting ablation energy from the distal end of the liquid core ablation catheter (see figures 1 and 2).

Regarding claims 2 and 6, Gregory discloses two guidewires (32 and 32a) in two different lumens (33 and 33a respectively, see figure 3).

Regarding claim 3, Gregory discloses the claimed invention see figure 2.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gregory (U.S. Patent 5,573,531) as applied to claim 1 above, and further in view of Melsky et al. (U.S. Patent Application Publication 2009/0299354).

Regarding claim 4, Gregory shows the method above:
but fail to disclose at least one radiopaque marker is disposed on each of the liquid core ablation catheter and the catheter and wherein the radiopaque markers are used to identify a location of each of the liquid core ablation catheter and catheter in the vessel and the location of each catheter with respect to each other while lasing and emitting ablation energy from the distal end of the liquid core ablation catheter.
However, like Gregory, Melsky et al. disclose a nested catheter (catheter body 14 and “energy emitter” 40 which is also a catheter) and used for ablation like Gregory, and teach providing the outer catheter with a radiopaque marker 35 and the inner catheter with a radiopaque marker 33 in order be “visualized fluoroscopically,” see [0078] and figure 7.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Gregory, as taught by Melsky et al., to provide the outer catheter (the catheter of Gregory) with a radiopaque marker and the inner catheter (the liquid core ablation catheter of Gregory) with a radiopaque marker  in order be “visualized fluoroscopically.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gregory (U.S. Patent 5,573,531) as applied to claim 1 above, and further in view of Baxter et al. (U.S. Patent Application Publication 2005/0234436).

Regarding claim 5, Gregory shows the method above including moving from a liquid source 26 at the proximal end of the catheter (“tube”) and out of the distal end of the catheter in order to clear blood away from the target, see col. 7:29-60.
Yet Gregory fails that the liquid is saline. 
However, saline is an extremely well known irrigation liquid as an example, Baxter et al., like Gregory, disclose an ablation catheter and teach the use of saline in order to “serve an irrigation function by displacing any blood within the path of the radiant energy,” see [0141].
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Gregory, as taught by Baxter et al., to use of saline in order to “serve an irrigation function by displacing any blood within the path of the radiant energy.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792